Exhibit 10.32



TRANSITION AGREEMENT


This Transition Agreement (“Agreement”) is made by and between Thomas M.
Prescott (“Executive”) and Align Technology, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).




RECITALS


WHEREAS, Executive is currently employed by the Company as its President and
Chief Executive Officer;


WHEREAS, the Company and Executive previously entered into an Amended and
Restated Employment Agreement, dated November 8, 2012 (the “Employment
Agreement”);


WHEREAS, Executive signed an Proprietary Information and Inventions Agreement
with the Company on March 27, 2002 (the “Proprietary Information Agreement”);
WHEREAS, the Company granted Executive a stock option to purchase 90,000 shares
of the Company’s common stock on February 18, 2011 (the “Options”), subject to
the terms and conditions of the Company’s 2005 Incentive Plan, as amended (the
“Plan”) and Executive’s underlying stock option agreement (the “Option
Agreement”);
WHEREAS, the Company granted Executive (a) a restricted stock unit award for
62,500 shares of the Company’s common stock on February 20, 2012, (b) a
restricted stock unit award for 55,000 shares of the Company’s common stock on
February 20, 2013, (c) a restricted stock unit award for 40,000 shares of the
Company’s common stock on February 20, 2014, (d) a restricted stock unit award
for an additional 20,000 shares of the Company’s common stock on February 20,
2014, and (e) a restricted stock unit award for 49,000 shares of the Company’s
common stock on February 20, 2015 (the “RSUs”), in each case, subject to the
terms and conditions of the Plan and the applicable underlying restricted stock
unit agreement (the “RSU Agreements”);
WHEREAS, the Company granted Executive (a) a market stock unit award (with a
target number of 75,000 shares of the Company’s common stock and a maximum
number of 112,500 shares of the Company’s common stock) on February 20, 2013,
(b) a market stock unit award (with a target number of 60,000 shares of the
Company’s common stock and a maximum number of 90,000 shares of the Company’s
common stock) on February 20, 2014, (c) a market stock unit award (with a target
number of 30,000 shares of the Company’s common stock and a maximum number of
45,000 shares of the Company’s common stock) on February 20, 2014, and (d) a
market stock unit award (with a target number of 49,000 shares of the Company’s
common stock and a maximum number of 73,500 shares of the Company’s common
stock) on February 20, 2015, (the “MSUs”), in each case, subject to the terms
and conditions of the Plan and the applicable underlying market stock unit
agreement (the “MSU Agreement” and, collectively, the Options, RSUs and MSUs
(the “Equity Awards”) and the Plan, Option Agreement, RSU Agreements, MSU
Agreements, and other Company equity award agreements (the “Stock Agreements”));



-1-



--------------------------------------------------------------------------------

Exhibit 10.32

WHEREAS, Executive will voluntarily retire from his employment with the Company
effective on June 1, 2015 (the “Separation Date”); and


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1.Consideration.


a.Payment. The Company agrees to pay Executive a total of Three Hundred Ninety
Three Thousand Seven Hundred and Fifty Dollars ($393,750.00), at the rate of
Fifty Six Thousand Two Hundred and Fifty Dollars per month ($56,250.00), less
applicable withholdings, for seven (7) months, beginning on the first regular
payroll date following the Effective Date (e.g., through December 31, 2015) in
accordance with the Company’s regular payroll practices.


b.Prorated Annual Bonus. For fiscal year 2015, Executive shall continue to be
eligible to receive a prorated annual bonus based on his service to the Company
through May 31, 2015, as determined by the Company’s Board of Directors (the
“Board”) upon recommendation by the Compensation Committee of the Board, in
accordance with the Company’s standard practices. Any bonus received under this
Section 1.b will be paid, less applicable withholdings, to Executive on the date
such bonus would have been paid had Executive remained employed by the Company,
but in no event later than March 15, 2016.


c.Continued Board Membership. Executive shall continue to serve as a member of
the Board as a non-employee director through the 2016 annual meeting of Company
stockholders (the “2016 Annual Meeting”); provided, however, the Parties agree
that (1) Executive shall forego the benefit of and shall not receive any equity
award grants for Executive’s service as a member of the Board through the 2016
Annual Meeting, and (2) Executive’s retainer and committee fees for such service
as a non-employee director shall be prorated (i.e., Board retainer and committee
fees for service provided through December 31, 2015 shall be multiplied by a
fraction of seven-twelfths (7/12ths)). For service as a member of the Board
following the 2016 Annual Meeting, Executive shall, subject to the Company’s
by-laws, certificate of incorporation and Corporate Governance Guidelines, as
such may be amended from time to time, hold office as a director until the
expiration of the term for which he is elected and until his successor is
elected and qualified or until his earlier resignation or removal. Executive
agrees to resign from the Board upon the Board’s determination that Executive
shall not be placed on the Board’s proposed slate of director nominees for
Company stockholder approval, such resignation to take effect immediately prior
to such stockholder vote. Executive, as a non-employee director, shall be
eligible to receive equity award grants provided to Board members in accordance
with Company standard practice for service following the 2016 Annual Meeting.


d.Equity Award Acceleration. Executive shall immediately vest in all outstanding
Company stock options and restricted stock unit awards in the event of either
Executive’s death or Disability or a Change in Control (as defined in the Plan),
provided that Executive remains in the service of the Company as a member of the
Board through such date. If any such award is to vest or the amount of any such
award is to be determined based on the achievement of performance criteria, such
award will vest as to one hundred percent (100%) assuming the performance
criteria have been

-2-



--------------------------------------------------------------------------------

Exhibit 10.32

achieved at target levels for the relevant performance period(s). For purposes
of this Agreement, “Disability shall mean that the Executive has become so
physically or mentally disabled as to be incapable of satisfactorily continuing
service with the Company as a non-employee director of the Board for a period of
one hundred and eighty (180) consecutive calendar days.


2.Equity Awards & Stock. The Parties agree that (a) Executive is the holder of
281,871 shares of Company Common Stock as of the Separation Date, (b) Executive
will be considered to have vested in the Equity Awards through the Separation
Date as provided in Exhibit A to this Agreement, and (c) to the extent Executive
provides continued service by reason of Executive’s position as a non-employee
director of the Board, subject to the terms and conditions of the Stock
Agreements, Executive shall continue to vest in the Equity Awards and any awards
granted following the Effective Date, if any. Executive’s shares of Company
Common Stock and each of Executive’s Equity Awards shall continue to be governed
by the terms and conditions (including with respect to, but not limited to,
vesting and exercisability) of the Stock Agreements, as applicable.


3.Benefits; Healthcare Bonus. Executive’s group health insurance benefits shall
cease as the last day of June 2015, subject to Executive’s right to continue his
group health insurance coverage under Section 4980B of the Internal Revenue
Code, and any state law equivalent (“COBRA”) and subject to Executive’s right to
participate in any group health benefit plan under which members of the Board
are eligible to participate, subject to the terms and conditions thereof. Except
as specifically provided herein, Executive’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in stock
options, and the accrual of salary, bonuses, vacation, paid time off, and other
fringe benefits ceased as of the Separation Date. Executive shall receive a
bonus in an amount equal to $25,000, less applicable withholdings, on the first
regular payroll date following the Effective Date, which is intended to assist
Executive with his post-termination medical care costs, but which may be used by
Executive for any purpose.


4.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation, paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
equity award vesting, and any and all other benefits and compensation due to
Executive through the Effective Date.


5.Company’s Release of Claims. The Company agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to the Company by the Executive.  The Company hereby and forever releases the
Executive and his respective heirs, family members, executors, agents, and
assigns, from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that the Company may possess against the
Executive arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement.  Notwithstanding
any release provided for herein, this Agreement shall not serve to release any
claims by the Company against Executive for any claims relating to fraud,
embezzlement, misappropriation of the Company’s trade secrets, or conduct that
is violative of criminal law.



-3-



--------------------------------------------------------------------------------

Exhibit 10.32

6.Executive’s Release of Claims. Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, stockholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

-4-



--------------------------------------------------------------------------------

Exhibit 10.32



h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that Executive may have for
indemnification under any indemnification agreement with the Company or coverage
under any D&O Policy maintained by the Company. This release does not release
claims that cannot be released as a matter of law, including, but not limited
to, Executive’s right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company). Notwithstanding the foregoing, Executive acknowledges that any and all
disputed wage claims that are released herein shall be subject to binding
arbitration as set forth herein, except as required by applicable law. Executive
represents that he has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.


7.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the twenty-one (21)-day period identified above, Executive
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The parties agree that changes, whether material or
immaterial, do not restart the running of the twenty-one (21)-day period.


8.California Civil Code Section 1542. The Parties acknowledge that they have
been advised to consult with legal counsel and are familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:



-5-



--------------------------------------------------------------------------------

Exhibit 10.32

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The Parties, being aware of said code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect, except as provided for in Section 5 herein.


9.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


10.Trade Secrets and Confidential Information. Executive reaffirms and agrees to
observe and abide by the terms of the Proprietary Information Agreement,
specifically including the provisions therein regarding nondisclosure of the
Company’s trade secrets and confidential and proprietary information.


11.Company Property. Executive’s signature below constitutes his certification
under penalty of perjury that he has returned all documents and other items
provided to Executive by the Company, developed or obtained by Executive in
connection with his employment with the Company, or otherwise belonging to the
Company.


12.No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.


13.Mutual Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees to refrain from any disparaging statements
about Executive. Executive understands that the Company’s obligations under this
paragraph extend only to the Company’s current executive officers and members of
its Board of Directors and only for so long as each officer or member is an
employee or Director of the Company. Executive shall direct any inquiries by
potential future employers to the Company’s human resources department.


14.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the

-6-



--------------------------------------------------------------------------------

Exhibit 10.32

validity of the waiver herein under the ADEA, or of any provision of the
Proprietary Information Agreement shall entitle the Company immediately to
recover and/or cease providing the consideration provided to Executive under
this Agreement and to obtain damages, except as provided by law.


15.No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims. No action taken by the Parties hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any actual or potential claims or
(b) an acknowledgment or admission by the Parties of any fault or liability
whatsoever.
16.Nonsolicitation. Executive reaffirms and agrees to abide by the terms of
Section 8(a) of the Employment Agreement regarding the non-solicitation of
Company employees for a period of twelve (12) months immediately following the
Separation Date of this Agreement.


17.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


18.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

-7-



--------------------------------------------------------------------------------

Exhibit 10.32



19.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.


20.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Internal Revenue Code Section 409A and the final regulations and official
guidance thereunder (“Section 409A”) and any ambiguities herein will be
interpreted to so comply and/or be exempt from Section 409A.  Each payment and
benefit to be paid or provided under this Agreement is intended to constitute a
series of separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.  Cash payments under Section 1 of this Agreement will be
made no later than March 15, 2016.  The Company and Executive will work together
in good faith to consider either (i) amendments to this Agreement, or (ii)
revisions to this Agreement with respect to the payment of any awards, which are
necessary or appropriate to avoid imposition of any additional tax or income
recognition prior to the actual payment to Executive under Section 409A.


21.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


22.No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


23.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


24.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.



-8-



--------------------------------------------------------------------------------

Exhibit 10.32

25.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of Section 8(a) of the Employment Agreement, the Proprietary
Information Agreement and the Stock Agreements, except as modified herein.


26.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s General Counsel.


27.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.


28.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him by June 23, 2015 (i.e., within twenty one (21) days
from the date Executive was provided this Agreement).  Each Party has seven (7)
days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Executive signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).


29.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


30.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity.  For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations Board. 
Notwithstanding any restrictions set forth in this Agreement, Executive
understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Executive obligated to advise the Company as to any such disclosures or
communications.  Notwithstanding, in making any such disclosures or
communications, Executive agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Company confidential information under the Proprietary Information Agreement to
any parties other than the relevant government agencies.  Executive further
understands that “Protected Activity” does not include his disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement. 


31.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

-9-



--------------------------------------------------------------------------------

Exhibit 10.32



(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.


(Signature page to follow)

-10-



--------------------------------------------------------------------------------

Exhibit 10.32



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


 
 
THOMAS M. PRESCOTT, an individual
 
 
 
Dated: June 5, 2015
 
/s/ Thomas M. Prescott
 
 
Thomas M. Prescott
 
 
 
 
 
ALIGN TECHNOLOGY, INC.
 
 
 
Dated: June 3, 2015
By
 /s/ Roger E. George
 
 
Roger E. George
 
 
Vice President, Corporate & Legal Affairs and
 
 
General Counsel







            



-11-



--------------------------------------------------------------------------------

Exhibit 10.32

EXHIBIT A




See attached














    

-1-